Citation Nr: 0434511	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  94-06 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to January 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board initially denied the veteran's claim in a decision 
issued in August 1997, and he appealed it to the U.S. Court 
of Appeals For Veterans Claims (Court).  Pursuant to a Joint 
Motion For Remand (Motion) filed by the veteran and the 
Secretary of Veterans Affairs (Secretary), the Court granted 
the Motion.  In an August 1998 Order, the Court vacated the 
August 1997 Board decision and remanded the case to the Board 
for further appellate review.  In March 1999, the Board 
remanded the case to the RO for additional development.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.

In a decision dated in January 2003, the Board again denied 
the veteran's claim, and he appealed the decision to the 
Court.  The veteran, through his attorney, and the Secretary 
submitted an October 2003 Motion, which the Court granted.  
In an October 2003 Order, the Court vacated the January 2003 
Board decision and remanded the case to the Board for further 
appellate review.  In May 2004, the Board remanded the case 
to the RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center  in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

Regrettably, this case still is not ready for further 
appellate review.  The primary basis of the July 1998 Motion 
was that VA did not obtain records maintained by the Social 
Security Administration (SSA) which might be germane to the 
issue of an extra-schedular rating.  The RO requested the 
records in April 1999, and the September 2002 Supplemental 
Statement of The Case (SSOC) reflects that they were received 
by the RO in May 1999.  Further, the January 2003 Board 
decision referenced and discussed the SSA records, and the 
April 2003 Board Certified List to the Court reflects that 
they were in the case file transmitted to the Court in 
conjunction with the veteran's appeal of the January 2003 
decision.

At this stage of the appeal, the Board's review of the entire 
record notes the absence of these SSA records received in May 
1999, which means the case file is not complete.  Apparently 
in the process of duplication and other administrative 
processing associated with the appeal process, the records 
received in May 1999 from SSA either have been misfiled or 
lost.  Thus, the RO must either search for these missing 
records or request the SSA to provide additional copies.

Furthermore, the basis of the May 2004 Board Remand (and the 
Court's earlier Remand to the Board) was to allow the RO to 
provide a VCAA notice to the veteran which fully complied 
with the VCAA and precedental decisions of the Court which 
interpret the VCAA.  The Board notes that the April 2002 VCAA 
letter only discussed the evidence required to support a 
claim for entitlement to service connection, whereas the 
veteran's claim on appeal involves a claim for an increased 
rating.  The July 2004 VCAA letter reflects a similar 
deficiency.  It refers to a separate claim for an increased 
rating for a lumbar spine disability, which is not the issue 
of this appeal.  Further, the July 2004 letter did not 
provide a clear and crisp explanation of the evidence 
required to support a claim for an increase and the type 
evidence which will meet the requirement.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).



Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance for a claim for an increased 
rating.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  After the above is complete, the RO 
should search all files related to 
veteran's claim and this appeal for the 
records received from the SSA in May 
1999.  If necessary, the RO should 
request SSA to provide additional copies 
for association with the case file.  The 
appellant's assistance as needed in 
obtaining these records should be 
requested.  If for some reason documents 
are not obtained, the claims file should 
contain information concerning the 
attempts made.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record, to the 
extent indicated.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



